DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 16-18, filed 11/20/2020, with respect to the rejection(s) of claim(s) 5-7, 10, 11, 14, 15, and 17-20 under 35 U.S.C. 102 as being anticipated by Ryan et al., U.S. Patent Application Publication No. 2016/0034206, and rejection(s) of claims 1-4, 8, 9. 12, and 13 under 35 U.S.C. 103 as being unpatentable over Ryan in view of Arbuckle et al., “Learning predictors for flash memory endurance: a comparative study of alternative classification methods”, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Darragh et al., U.S. Patent Application Publication No. 2016/0180951.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5-7, 9, 10, 11, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al., U.S. Patent Application Publication No. 2016/0034206 (hereinafter Ryan).in view of Darragh et al., U.S. Patent Application Publication No. 2016/0180951 (hereinafter Darragh).

Regarding claim 5, Ryan teaches a system for predicting endurance of non-volatile solid-state memory cells within a memory device, the system comprising: 
non-transitory computer memory storing data regarding operation of data blocks across a plurality of memory devices [Memory storing training data regarding flash memory blocks (paragraph 12) across a plurality of flash memory chips 110 (i.e. memory devices). Paragraphs 275-276], each data block including a plurality of non-volatile solid-state memory cells [Flash memory comprises cells and, therefore, the blocks comprises cells. Paragraph 79], the data comprising, for each data block: 
a set of characteristics of the data block at a first point in time [Write and erase timing and BER data at one point in time. Paragraph 276]; and 
an endurance metric of the data block at a second point in time subsequent to the first point in time [Write and erase timing and BER data at another, later, point in time. Paragraph 276]; 
a computing device including a processor configured with computer-executable instructions, which when executed by the processor [Flash Controller 120 comprising navigator module 200 configured with instruction to perform the following. Paragraphs 75, 84-85; FIG. 1], cause the processor to: 
apply a machine learning algorithm to the data to determine correlation information relating the set of characteristics of each data block at the first point in time with the endurance metric of each data block at the second point in time [Apply machine learning to the training data to predict the “rate of change” or “timing signature” of the block. Paragraph 276];
receive an additional set of characteristics of a data block of an additional memory device [Receiving write and erase times per block during operation. Paragraph 277]; 
[Matching/correlating block read and erase times to the timing signatures categories to predict expected lifetime/timing signature categories (block classification) for the blocks of the SSD (i.e. additional memory device). Paragraph 277]; and 
notify the additional memory device of the predicted block classification, the predicted block classification being usable by the additional memory device to modify operating parameters of the additional memory device based at least partly on the predicted block classification of the data block [The block is given a “timing signatures” and parameters are modified based on the expected lifetime timing signatures (e.g. use “longest lifespan” blocks more frequency). Paragraph 277].
Ryan doesn’t teach that the set of characteristics includes at least one of a number of reads of the data block, a number of writes to the data block, a total failed bit count of the data block, a number of programming loops used to program the data block, and read voltage thresholds determined for the data block. In the same field of predicting memory wear/endurance, Darragh teaches using a set of characteristics of for each data block at a first point in time, wherein the set of characteristics includes at least one of a number of reads of the data block, a number of writes to the data block, a total failed bit count of the data block, a number of programming loops used to program the data block, and read voltage thresholds determined for the data block [Memory wear/endurance is estimated based on a set of measurements/characteristics, including the read voltage distribution/threshold. Darragh at paragraphs 57-58, 95-96]. Darragh teaches that using these wear/endurance measures, in addition to the bit error rate (BER) as taught by Ryan, results in a more improved estimation of memory wear/endurance [Darragh at paragraphs 5 and 107]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the set of characteristics used by Ryan to further include read voltage thresholds determined for the data block as taught to Darragh because it would result in improved estimation/prediction of memory wear/endurance.

Regarding claim 6, Ryan and Darragh teach the system of claim 5, wherein at least one of the first point in time or the second point in time is set according to a total operating time of an individual memory device, a number of writes to the individual memory device, a number of erasures of data from the individual memory device, a number of failed bits detected on the individual memory device, or a bit error rate on the individual memory device, or a number of uncorrectable errors occurring on the individual memory device [The second point in time (i.e. a later point in time of the “different point in the life of the flash memory being tested”) is set according to a bit error rate on the flash memory being tested. Ryan at paragraph 276].

Regarding claim 7, Ryan and Darragh teach the system of claim 5, wherein the correlation information includes an equation relating potential values of characteristics within the set of characteristics to a predicted value of the endurance metric [The correlation information includes a machine learning model predicting “rate of change” (i.e. equation relating potential values) for block categories. Ryan at paragraph 276].

Regarding claim 9, Ryan and Darragh teach the system of claim 5, wherein the programming loops used to program the data block indicates a number of successive applications of voltage to the data block to cause the data block to maintain a desired voltage level [Examiner note: the rejection of claim 5 above relies upon the read voltage threshold characteristic, not programming loop. Therefore, claim 9 is anticipated for the same reasons as claim 5 above.].

Regarding claim 10, Ryan and Darragh teach the system of claim 5 further comprising the additional memory device, wherein the additional memory device includes a controller configured to: 
determine the additional set of characteristics of the data block of the additional memory device [During operation, determining additional read and write times for the SSD block. Ryan at paragraph 277]; 
transmit the additional set of characteristics to the computing device [The read and write times are transmitted to the Navigator. Ryan at paragraph 277]; 
[The Navigator determines a predicted block category/timing signature. Ryan at paragraph 277]; and 
modify operating parameters of the additional memory device based at least partly on the predicted block classification of the data block [Operating parameters are modified based on the block category. Ryan at paragraph 277].

Regarding claim 11, Ryan teaches a computer-implemented method comprising: 
obtaining data regarding operation of data blocks across a plurality of memory devices [Obtaining training data comprising write and erase timing and BER data at different times for blocks across multiple flash memory chips (memory devices). Paragraph 276], each data block including a plurality of memory cells [Each flash memory block comprises multiple cells. See paragraphs 11, 79], the data comprising, for each data block: 
a set of characteristics of the data block at a first point in time [Write and erase timing and BER data at one point in time. Paragraph 276]; and 
an endurance metric of the data block at a second point in time subsequent to the first point in time [Write and erase timing and BER data at another, later, point in time. Paragraph 276]; 
applying a machine learning algorithm to the data to determine correlation information relating the set of characteristics of each data block at the first point in time with the endurance metric of each data block at the second point in time [Apply machine learning to the training data to predict the “rate of change” or “timing signature” of the block related the write and erase timing and BER data at the different points in time. Paragraph 276]; 
receiving an additional set of characteristics of a data block of an additional memory device [During operation, capturing write and erase times for each block of another flash memory chip. Paragraph 277. Paragraph 277]; 
applying the correlation information to the additional set of characteristics to predict a future endurance metric of the data block of the additional memory device [Matching/correlating block read and erase times to the timing signatures categories to predict expected lifetime for the blocks. Paragraph 277]; and 
notifying the additional memory device of the predicted endurance metric of the data block [The block is given a “timing signatures” and parameters are modified based on the expected lifetime timing signatures (e.g. used “longest lifespan” blocks more frequency). Paragraph 277].
Ryan doesn’t teach that the set of characteristics includes at least one of a number of reads of the data block, a number of writes to the data block, a total failed bit count of the data block, a number of programming loops used to program the data block, and read voltage thresholds determined for the data block. In the same field of predicting memory wear/endurance, Darragh teaches using a set of characteristics of for each data block at a first point in time, wherein the set of characteristics includes at least one of a number of reads of the data block, a number of writes to the data block, a total failed bit count of the data block, a number of programming loops used to program the data block, and read voltage thresholds determined for the data block [Memory wear/endurance is estimated based on a set of measurements/characteristics, including the read voltage distribution/threshold. Darragh at paragraphs 57-58, 95-96]. Darragh teaches that using these wear/endurance measures, in addition to the bit error rate (BER) as taught by Ryan, results in a more improved estimation of memory wear/endurance [Darragh at paragraphs 5 and 107]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the set of characteristics used by Ryan to further include read voltage thresholds determined for the data block as taught to Darragh because it would result in improved estimation/prediction of memory wear/endurance.

Regarding claim 14, Ryan and Darragh teach the computer-implemented method of claim 11, wherein the memory cells are NAND memory cells [Ryan at paragraph 79].

Regarding claim 15, Ryan and Darragh teach the computer-implemented method of claim 11, wherein the predicted endurance metric of the data block is represented as a classification for the data block [The predicted endurance metric is represented by a “timing signature” or category classification for the block. Ryan at paragraphs 276-277].

Regarding claim 17, Ryan and Darragh teach the computer-implemented method of claim 11, wherein the endurance metric includes at least one of a total failed bit count of the individual data block, a bit error rate of the individual data block, a programming time of the individual data block, or read voltage thresholds determined for the individual data block [The endurance metric includes the bit error rate (BER) and programming time. Ryan at paragraph 276].

Regarding claim 18, Ryan teaches a memory device comprising: 
non-volatile memory comprising a plurality of data blocks [Flash memory 112 (non-volatile memory – see paragraph 6) comprises a plurality of flash memory chips 110, each flash memory chip comprising a plurality of blocks. Paragraph 11, 75-76; FIG. 1], each data block including a plurality of memory cells [Each flash memory block comprises multiple cells. See paragraphs 11, 79]; and 
a controller comprising a processor [Flash Controller 120 comprising navigator module 200 configured to perform the following. Paragraphs 75, 84-85; FIG. 1] and configured to: 
obtain correlation information relating one or more characteristics of each data block [Determining timing signatures relating to write and erase timings and bit error rate (BER) data (i.e. characteristics) of each block. Paragraphs 275-276] at a first point in time with a predicted endurance metric of each data block at a second point in time [The blocks are monitored at different times (i.e. a first point in time and a second point in time) with a predicted timing signature block category (i.e. endurance metric) at the second point in time. See paragraphs 275-276], wherein the correlation information is generated by application of a machine learning algorithm to historical data regarding operation of a plurality of additional memory devices at least two points in time [The timing signatures, or rate of change, (i.e. correlation information) is generated by applying machine learning techniques to flash chips monitored at different times (i.e. historical data at least two points in time). Paragraphs 275-276]; 
for each data block of the plurality of data blocks: 
determine a set of characteristics of the data block [During operation, capturing write and erase times for each block. Paragraph 277]; 
[Matching/correlating block read and erase times to the timing signatures categories to predict expected lifetime for the blocks. Paragraph 277]; and 
modify operating parameters of the memory device with respect to the data block based at least partly on the predicted future endurance metric of the data block [Modifying frequency of writes based on the expected lifetime timing signatures (e.g. used “longest lifespan” blocks more frequency). Paragraph 277].
Ryan doesn’t teach that the set of characteristics includes at least one of a number of reads of the data block, a number of writes to the data block, a total failed bit count of the data block, a number of programming loops used to program the data block, and read voltage thresholds determined for the data block. In the same field of predicting memory wear/endurance, Darragh teaches using a set of characteristics of for each data block at a first point in time, wherein the set of characteristics includes at least one of a number of reads of the data block, a number of writes to the data block, a total failed bit count of the data block, a number of programming loops used to program the data block, and read voltage thresholds determined for the data block [Memory wear/endurance is estimated based on a set of measurements/characteristics, including the read voltage distribution/threshold. Darragh at paragraphs 57-58, 95-96]. Darragh teaches that using these wear/endurance measures, in addition to the bit error rate (BER) as taught by Ryan, results in a more improved estimation of memory wear/endurance [Darragh at paragraphs 5 and 107]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the set of characteristics used by Ryan to further include read voltage thresholds determined for the data block as taught to Darragh because it would result in improved estimation/prediction of memory wear/endurance.

Regarding claim 19, Ryan and Darragh teach the memory device of claim 18, wherein the controller is further configured to modify the operating parameters of the memory device with respect to an individual data block by modifying a frequency of writes to the individual data block relative to other data blocks of the non-volatile memory [Modifying parameters includes using “longest lifespan” blocks more frequency (i.e. modifying the frequency of writes to the block). Ryan at paragraph 277], and wherein the frequency is based at least partly on the predicted future endurance metric of the individual data block [The modifying write frequency is based on the expected lifetime timing signature (predicted future endurance metric) for the block. Ryan at paragraph 277].

Regarding claim 20, Ryan and Darragh teach the memory device of claim 18, wherein the controller is further configured to modify the operating parameters of the memory device with respect to an individual data block by modifying a voltage level used to write to the individual data block [Operating parameters are modified on an individual block basis based on the corresponding block category (Ryan at paragraph 277) and include , which are modified (Ryan at paragraph 277), includes voltage level for write operations. Paragraph 15], and wherein the voltage level is based at least partly on the predicted future endurance metric of the individual data block [The modifying of operating parameters is based on the expected lifetime timing signature (predicted future endurance metric) for the block. Ryan at paragraph 277].


Claims 1-4, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Arbuckle et al., “Learning predictors for flash memory endurance: a comparative study of alternative classification methods”, (hereinafter Arbuckle) and, further, in view of Darragh. 
Kumar et al., “Metaheuristic design of feedforward neural networks: A review of two decades of research”, (hereinafter Kumar) is cited as extrinsic evidence.

Regarding claim 1, Ryan teaches a system for improving storage device endurance of a memory device based on predicted endurance of non-volatile solid-state memory cells within the memory device, the system comprising: 
non-transitory computer memory storing data regarding operation of a data blocks across a plurality of memory devices [Memory storing training data regarding flash memory blocks (paragraph 12) across a plurality of flash memory chips 110 (i.e. memory devices). Paragraphs 275-276], each data block [Flash memory comprises cells and, therefore, the blocks comprises cells. Paragraph 79], the data comprising, for each data block: 
a set of characteristics of the data block at a first point in time [Write and erase timing and BER data at one point in time. Paragraph 276]; and 
an endurance metric of the data block at a second point in time subsequent to the first point in time [Write and erase timing and BER data at another, later, point in time. Paragraph 276]; 
a computing device including a processor configured with computer-executable instructions, which, when executed by the processor [Flash Controller 120 comprising navigator module 200 configured with instruction to perform the following. Paragraphs 75, 84-85; FIG. 1], cause the processor to: 
perform a supervised learning training scheme to train a model for predicting endurance of a plurality of blocks in an additional memory device [Apply machine learning to the training data to predict the “rate of change” or “timing signature” of the block. Paragraph 276. The training is supervised because the training input data of write and erase times is labelled (i.e. corresponding BER data is provided). Paragraph 276.] at least partly by: 
generating input data from the data, the input data including, for each blocks of the data blocks, the set of characteristics of the data block at the first point in time [The monitored (i.e. generated) block write and erase timings (i.e. characteristics) are input to the machine learning algorithm. Paragraph 276]; 
generating output data from the data, the output data including, for each block of the data blocks, a block classification corresponding to the endurance metric of the block at the second point in time [The monitored (i.e. generated) training data includes block categories, or “timing signatures”, (i.e. block classifications) corresponding to BER data (i.e. endurance metric) at a second time. Paragraph 276]; 
applying a machine learning algorithm to the input data and the output data to determine correlation information [Apply machine learning to the training data to determine the “rate of change” for block categories, or “timing signatures”, (i.e. correlation information). Paragraph 276].
[Apply the trained machine learning to predict the “rate of change” or “timing signature” of the block of the SSD (i.e. additional memory device). Paragraphs 276-277] at least partly by: 
receiving an additional set of characteristics of the data block of the additional memory device [Receiving write and erase times per block during operation. Paragraph 277]; 
applying the correlation information to the additional set of characteristics to predict a block classification of the data block of the additional memory device [Matching/correlating block read and erase times to the timing signatures categories to predict expected lifetime/timing signature categories (block classification) for the blocks. Paragraph 277]; and
 		notifying the additional memory device of the predicted block classification,
wherein the additional memory device is configured to modify operating parameters of the additional memory device based at least partly on the predicted block classification of the data block to improve endurance of the additional memory device [The block is given a “timing signatures” and parameters are modified based on the expected lifetime timing signatures (e.g. use “longest lifespan” blocks more frequency). Paragraph 277].
Although, as noted above, Ryan teaches performing supervised machine learning using the write and erase timing as input data and block categories corresponding to the BER as output data and applying the machine learning algorithm [Ryan at paragraph 276], Ryan doesn’t teach that the machine learning algorithm is a neural network algorithm such that the input data forms a generated an input data layer and that the output data forms a generated output data layer and applying the neural network algorithm to the input data layer and output data layer. In the same field of estimating memory endurance, Arbuckle teaches using a supervised machine learning algorithms for predicting memory endurance [Arbuckle at Section 1, 5th paragraph; See Arbuckle at section 5.3 regarding the labeled input data (i.e. supervised ML)], wherein the applied machine learning algorithm is a neural network algorithm [A support vector machine (SVM) algorithm is used. Arbuckle at Section 7.5. An SVM is a 3 layer feedforward neural network (FNN). Kumar at Section 2, 3rd paragraph.], which, by definition [Kumar at FIG. 1], comprises a input layer including the input data and output layer including the output data. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the supervised machine learning training of Ryan to use an SVM algorithm as taught by Arbuckle, such that the training of a model is at least partly by [Per the definition of SVM (See Kumar at FIG. 1) and the Ryan’s training noted above]: generating an input data layer from the data, the input data layer including, for each blocks of the data blocks, the set of characteristics of the data block at the first point in time; generating an output data layer from the data, the output data layer including, for each block of the data blocks, a block classification corresponding to the endurance metric of the block at the second point in time; applying a neural network algorithm to the input data layer and the output data layer to determine correlation information. The motivation would have been to provide accurate classification results in a reasonable amount of time [Arbuckle at Section 8, 3rd paragraph].
Ryan doesn’t teach that the set of characteristics includes at least one of a number of reads of the data block, a number of writes to the data block, a total failed bit count of the data block, a number of programming loops used to program the data block, and read voltage thresholds determined for the data block. In the same field of predicting memory wear/endurance, Darragh teaches using a set of characteristics of for each data block at a first point in time, wherein the set of characteristics includes at least one of a number of reads of the data block, a number of writes to the data block, a total failed bit count of the data block, a number of programming loops used to program the data block, and read voltage thresholds determined for the data block [Memory wear/endurance is estimated based on a set of measurements/characteristics, including the read voltage distribution/threshold. Darragh at paragraphs 57-58, 95-96]. Darragh teaches that using these wear/endurance measures, in addition to the bit error rate (BER) as taught by Ryan, results in a more improved estimation of memory wear/endurance [Darragh at paragraphs 5 and 107]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the set of characteristics used by Ryan to further include read voltage thresholds determined for the data block as taught to Darragh because it would result in improved estimation/prediction of memory wear/endurance.

Regarding claim 2, Ryan, Arbuckle, and Darragh teach the system of claim 1. Ryan doesn’t teach that the first point in time corresponds to a point in time prior to operational life of respective memory devices of the plurality of memory devices, and wherein the second point in time corresponds to an end of life of the respective memory devices. However, in the same field of estimating memory endurance, Arbuckle teaches determining characteristics and endurance metrics for a block at a first point in time and second point in time, respectively, wherein the first point in time corresponds to a point in time prior to operational life of respective memory devices of a plurality of memory devices, and wherein the second point in time corresponds to an end of life of the respective memory devices [Block error counts and timing statistics are tracked at periodically beginning from manufacture (i.e. prior to the operational life) and until the block errors exceeded the number of errors correctable by ECC (i.e. end of life) and used for the machine learning system. Arbuckle at section 5.2]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the learning techniques of Ryan to comprises the first point in time corresponds to a point in time prior to operational life of respective memory devices of the plurality of memory devices, and wherein the second point in time corresponds to an end of life of the respective memory devices as taught by Arbuckle because it would provide accurate data regarding the degradation of the blocks over the memory’s life, thereby improving Ryan’s machine learning predictions.

Regarding claim 3, Ryan, Arbuckle, and Darragh teach the system of claim 1, wherein the executable instructions further cause the processor to cause at least one memory device of the plurality of memory devices to reach the second point in time at least partly by performing a plurality of program-erase cycles on the at least one memory device, each program-erase cycle comprising writing of data to the at least one memory device and erasing the data [The testing is performed by monitoring write and erase timing at different times and, therefore, the second point in time is reached by the writing and erasing of data. Ryan at paragraph 276].

Regarding claim 4, Ryan, Arbuckle, and Darragh teach the system of claim 1, wherein the operating parameters include at least one of a parameter for relocation of data stored within data blocks [The modified operating parameters include read a voltage threshold value and the frequency of writes. Ryan at paragraphs 15 and 277].

Regarding claim 8, Ryan and Darragh teach the system of claim 7. Ryan doesn’t teach that the equation is a weighted linear equation. However, in the same field of estimating memory endurance, Arbuckle teaches apply a machine learning algorithm to training data to determine correlation information including an equation relating potential values of characteristics within the set of characteristics to a predicted value of the endurance metric, wherein the equation is a weighted linear equation [Applying a logistic regression machine learning model to provide a weighted linear equation relating timing characteristics to endurance metrics. See Arbuckle at Abstract and Section 7.1]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the learning techniques of Ryan to comprise applying the logistic regression machine learning technique taught by Arbuckle such that the equation is a weighted linear equation because logistic regression will provide good results in a short amount of time [Arbuckle at section 8, 3rd paragraph].

Regarding claim 12, Ryan and Darragh teaches the computer-implemented method of claim 11, wherein the machine learning algorithm utilizes “offline machine learning techniques” [Ryan at paragraph 275] and that “offline machine learning techniques” includes use of a neural network algorithm [Ryan at paragraphs 38; See also paragraphs 174 and 206]. However, Ryan doesn’t explicitly teach that the particular embodiment (of paragraphs 275-277) uses a neural network algorithm and, therefore, Ryan doesn’t explicitly teach that the machine learning algorithm is a neural network algorithm. In the same field of predicting and improving memory endurance [Arbuckle at Section 1, 5th paragraph], Arbuckle teaches applying a machine learning algorithm to predict memory endurance, wherein the machine learning algorithm is a neural network algorithm [A support vector machine (SVM) algorithm is used. Arbuckle at Section 7.5. An SVM is a 3 layer feedforward neural network (FNN). Kumar at Section 2, 3rd paragraph.], It would have been obvious to a person of ordinary skill in the art, before the effective filing [Arbuckle at Section 8, 3rd paragraph].

Regarding claim 13, Ryan, Arbuckle, and Darragh teach the computer-implemented method of claim 12, wherein applying the machine learning algorithm to the data comprises: 
generating an input data layer from the data, the input data layer including, for each block of the data blocks, the set of characteristics of the data block at the first point in time [The monitored block write and erase timings (i.e. characteristics) are input to the machine learning algorithm (Ryan at paragraph 276), which, as modified by Arbuckle, is an SVM (See claim 12 above). Per the definition of SVM (See Kumar at Section 2, 3rd paragraph, and FIG. 1) this results in the generation of a corresponding input data layer for the input data.]; and 
generating an output data layer from the data, the output data layer including, for each block of the data blocks, a block classification corresponding to the endurance metric of the block at the second point in time [The monitored training data includes block categories, or “timing signatures”, (i.e. block classifications) corresponding to BER data (i.e. endurance metric) at a second time (Ryan at paragraph 276), which, as modified by Arbuckle, is an SVM (See claim 12 above). Per the definition of SVM (See Kumar at Section 2, 3rd paragraph, and FIG. 1) results in the generation of a corresponding output data layer for the output data.].


Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Darragh and, further in view of Darragh et al., U.S. Patent Application Publication No. 2015/0186072 (hereinafter Darragh II).

Regarding claim 21, Ryan and Darragh teach the memory device of claim 18, wherein the controller is further configured to modify the operating parameters of the memory device with respect to an individual data block [Operating parameters are modified on an individual block basis based on the corresponding block category (Ryan at paragraph 277) and include a variety of operating parameters (Paragraph 15).], and wherein the parameters is based at least partly on the predicted future endurance metric of the individual data block [The modifying of operating parameters is based on the expected lifetime timing signature (predicted future endurance metric) for the block. Ryan at paragraph 277]. Ryan doesn’t teach that the parameter modification is by modifying garbage collection parameters relating to removal of unneeded data from the individual data block. In the same field of predicting and improving memory endurance [Wear/erase life is predicted and parameters are adjusted. Darragh II at Abstract], Darragh II teaches modifying operating parameters of a memory device with respect to an individual data block by modifying garbage collection parameters relating to removal of unneeded data from the individual data block [Garbage collection selection (i.e. parameters) is modified at the block level. Darragh II at paragraphs 56-57 and FIG. 13], and wherein the garbage collection parameters is based at least partly on the predicted future endurance metric of the individual data block [The garbage collection selections are based in part on the erase cycle life capability (predicted future endurance metric) of the block. Darragh II at paragraphs 56-57 and FIG. 13]. Darragh II teaches that modifying the garbage collection block selection based on the erase cycle capability facilitates optimization of the storage device life [Darragh II at paragraph 58]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ryan’s controller so that the operating parameters modified based on the predicted future endurance metric include modification of garbage collection block selection as taught by Darragh II, such that the modified controller is further configured to modify the operating parameters of the memory device with respect to an individual data block by modifying garbage collection parameters relating to removal of unneeded data from the individual data block, and wherein the garbage collection parameters is based at least partly on the predicted future endurance metric of the individual data block. The modification would been obvious because it would have facilitated optimization of the memory life [Darragh II at paragraph 58].

Claims 16 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Goss et al., U.S. Patent Application Publication No. 2012/0124273 (hereinafter Goss).

Regarding claim 16, Ryan and Darragh teach the computer-implemented method of claim 11. Ryan doesn’t teach: subsequent to a time at which the additional set of characteristics were received, receiving an endurance metric of the data block of the additional memory device; updating the data to include the additional set of characteristics and the endurance metric of the data block of the additional memory device; and applying the machine learning algorithm to the updated data to determine updated correlation information. In the same field of predicting and improving memory endurance [Wear is estimated and the memory lifecycle is managed. Goss at paragraph 1], Goss teaches retraining endurance predictions, comprising: subsequent to a time at which the additional set of characteristics were received, receiving an endurance metric of the data block of the additional memory device; updating the data to include the additional set of characteristics and the endurance metric of the data block of the additional memory device; and applying the machine learning algorithm to the updated data to determine updated correlation information [Receiving wear data memory blocks subsequent to initial operation and using it to retrain (i.e. including it in the data) the model (i.e. applying the machine learning algorithm. Goss at paragraphs 83, 95-96]. Goss teaches that recalculating the wear/endurance metric provides for more accurate wear/endurance predictions [Goss at paragraph 83]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the machine learning techniques of Ryan so that the model is retrained using subsequent endurance metrics for the additional memory device, as taught by Goss, such that the method would further comprise: subsequent to a time at which the additional set of characteristics were received, receiving an endurance metric of the data block of the additional memory device; updating the data to include the additional set of characteristics and the endurance metric of the data block of the additional memory device; and applying the machine learning algorithm to the updated data to determine updated correlation information. The motivation for the modification would have been to provide for more accurate endurance predictions [Goss at paragraph 83] and, thereby, enable the memory life to be optimized.

Regarding claim 22, Ryan and Darragh teach the memory device of claim 18. Ryan doesn’t teach that the controller is further configured to, at a second point in time: for each data block of the plurality of data blocks: determine a second set of characteristics of the data block at the second point in time; apply [Wear is estimated and the memory lifecycle is managed. Goss at paragraph 1], Goss teaches recalculating endurance predictions (i.e. predict an endurance metric at a second point in time) and adjusting parameters accordingly [Wear estimates are recalculated and related adjustments are made in accordance with the recalculation. Goss at paragraph 83]. Goss teaches that recalculating the wear/endurance metric provides for more accurate wear/endurance predictions [Goss at paragraph 83]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ryan’s controller so that it is further configured to, at a second point in time: recalculate Ryan’s expected lifetime prediction, as taught by Goss such that the recalculation of the Ryan’s expected lifetime prediction would include (See rejection of claim 18 above): for each data block of the plurality of data blocks: determine a second set of characteristics of the data block at the second point in time; apply the correlation information to the second set of characteristics to determine a second predicted future endurance metric of the data block; and modify operating parameters of the memory device with respect to the data block based at least partly on the second predicted future endurance metric of the data block. The modification would have been obvious because it would provide more accurate endurance predictions and associated modifications/adjustments [Goss at paragraph 83]. 

Regarding claim 23, Ryan and Darragh teach the memory device of claim 18. Ryan doesn’t teach that the controller is further configured to submit the determined set of characteristics of each data block to a remote machine learning system. In the same field of predicting and improving memory endurance [Wear is estimated and the memory lifecycle is managed. Goss at paragraph 1], Goss teaches submitting determined set of characteristics of each data block to a remote machine learning system [Wear data 920 (i.e. set of characteristics) is determined for blocks and submitted to a centralized service 934 (i.e. remote machine learning system). Goss at paragraphs 94-96; FIG. 9]. Goss teaches that submitting the wear data (set of characteristics) to the centralized service (i.e. remote machine learning system) enables the [Goss at paragraphs 6 and 97]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ryan’s controller to be further configured to submit the determined set of characteristics of each block to a remote machine learning system.as taught by Goss because doing so would improve model formation for estimating wear/endurance [Goss at paragraph 6].

Regarding claim 24, Ryan and Darragh teach the memory device of claim 18. Ryan doesn’t teach that the controller is further configured to update the correlation information by retrieving updated correlation information from a remote machine learning system. In the same field of predicting and improving memory endurance [Wear is estimated and the memory lifecycle is managed. Goss at paragraph 1], Goss teaches updating the correlation information by retrieving updated correlation information from a remote machine learning system [The host/tracker retrieves updated wear prediction estimated from the centralized service 934 (i.e. remote machine learning system). Goss at paragraphs 96-97; FIG. 9]. Goss teaches that use of the centralized service (i.e. remote machine learning system)  for the wear predictions enables the formation of an improved model for estimating wear [Goss at paragraphs 6 and 97]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ryan’s controller to be further configured to update the correlation information by retrieving updated correlation information from a remote machine learning system.as taught by Goss because doing so would improve model formation for estimating wear/endurance [Goss at paragraph 6].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123